 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       J. L. HOWZE,                                       No. 2:18-cv-3075 AC P
12                          Plaintiff,
13              v.                                          ORDER
14       CDCR, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed a completed in forma pauperis affidavit or,

19   alternatively, paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28

20   U.S.C. §§ 1914(a), 1915(a). The court informed plaintiff of this deficiency by order filed

21   December 3, 2018. ECF No. 3. Plaintiff has now provided a certified copy of his inmate trust

22   account statement. ECF No. 7. However, plaintiff’s declaration in support of his IFP application

23   contains facts related to his claims for relief, but not information relevant to IFP status. See ECF

24   No. 6.

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
 1          Plaintiff will be provided one more opportunity to submit an application in support of his
 2   request to proceed in forma pauperis or to submit the required fees totaling $400.00.
 3          In accordance with the above, IT IS HEREBY ORDERED that:
 4          1. Plaintiff shall submit, within thirty (30) days from the filing date of this order, a
 5   completed application and affidavit in support of his request to proceed in forma pauperis on the
 6   form provided herewith, or the required fees in the amount of $400.00;
 7          2. Plaintiff’s failure to timely comply with this order will result in a recommendation that
 8   this action be dismissed without prejudice; and
 9          3. The Clerk of the Court is directed to send plaintiff, together with a copy of this order, a
10   new Application to Proceed In Forma Pauperis By a Prisoner.2
11   DATED: March 20, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     2
27     Only those portions of the application requiring plaintiff’s information and signature need be
     completed; plaintiff need not submit another inmate trust account statement or completed
28   certificate.
                                                       2
